Citation Nr: 1122656	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  09-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder and anxiety disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).

The Veteran was afforded a hearing before a decision review officer in January 2009.  In addition, he testified before the undersigned Veterans Law Judge in February 2011.  A transcript of each of the hearings is associated with the claims file.  


FINDING OF FACT

Bipolar disorder and anxiety disorder are attributable to service.  


CONCLUSION OF LAW

Bipolar disorder and anxiety disorder were incurred during active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that there has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for bipolar disorder and anxiety disorder.  Having considered the evidence, the Board finds service connection is warranted.  

The Board notes that, generally, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  The Board notes that while a history of having been burned by boiling water on the neck, shoulders, and back during childhood, as well as a history of depression, to include in a November 2009 VA treatment record, a psychiatric disability was not reported at service entrance.  Rather, the September 1978 service entrance examination report shows his psychiatric status was normal and on the accompanying medical history he denied having or having had frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  In addition, the November 2009 psychiatrist stated that while the Veteran would have had some genetic predisposition for bipolar disorder, the stressful experiences during service would trigger the onset of a disorder that otherwise may never have surfaced.  In light of these findings, and having reviewed the record, the Board concludes that there is no clear and unmistakable evidence sufficient to rebut the presumption of soundness at service entrance.  Thus, the theory of aggravation will not be further addressed.

In this case, there is both positive and negative evidence.  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board notes that an October 1979 service treatment record notes extensive scarring about the shoulders and covering 90 percent of the back, and complaints of pain in the left shoulder and armpit were noted to be caused by stretching the scars in that area.  In addition, the Veteran's testimony and statements, to include correspondence received in March 2008, are to the effect that he was ridiculed, belittled, and humiliated during service as a result of his scarred appearance, and because he was struggling with emotional difficulty, to include anxiety and panic.  

In addition, an August 2008 VA treatment record reflects a history of having been taunted and hazed during service because of his scarred appearance and because he was exhibiting psychological symptoms, and untreated bipolar symptoms were noted after separation.  Further, the November 2009 VA record reflects diagnoses of bipolar disorder and anxiety disorder, and the VA psychiatrist reported that the Veteran had been treated at that facility for the previous 6 years for bipolar disorder with episodes of mania, depression and mixed states, and inpatient treatment on four occasions for suicidal thoughts and attempts was noted.  The November 2009 VA psychiatrist diagnosed anxiety disorder and bipolar disorder and stated the Veteran was quite traumatized by the in-service experiences, the emotional destruction from which he had not yet recovered, to include having been taunted, feeling emotionally 'torn down', and feeling marginalized because of the constant hazing, and that it is quite likely that the in-service stressors triggered the onset of the disorders.  

In this case, there is competent and credible evidence of in-service stressful experiences, continuity of symptomatology after separation and a nexus between the in-service stressors and current disability.  Having resolved all doubt in the Veteran's favor, the Board finds service connection is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for bipolar disorder and anxiety disorder is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


